Citation Nr: 0827994	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Whether new and material evidence to reopen a  claim for 
service connection for a right knee condition has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.


This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO in Houston, 
Texas, determined  that the veteran's claim for service 
connection for right knee condition remained denied.  In 
November 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2005.  The Board notes that the veteran's claims file was 
transferred to the RO in Denver, Colorado in October 2005.

As indicated above, in the June 2004 rating decision on 
appeal, the RO addressed the merits of the veteran's claim 
for service connection for a right knee condition.  However, 
regardless of the RO's actions, given the RO's December 1990 
denial of the claim for service connection for a right knee 
condition, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized the claim as 
reflected on the title page. 

Regarding the request to reopen the claim for service 
connection for a right knee condition, the Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As there was a 
diagnosis of arthritis at the time of the previous final 
decision, the diagnoses of arthritis since that denial cannot 
constitute a different diagnosed disease or injury.

The Board notes that, in his October 2005 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
of the Board at the RO.  A January 2007 letter notified the 
veteran that his hearing was scheduled in February 2007. 
Although the notice letter was not returned by the U.S. 
Postal Service as undeliverable, the veteran failed to appear 
for the scheduled hearing.  In a June 2007 letter, the 
veteran requested that his Board hearing be rescheduled; 
however, in October 2007, the veteran's motion to reschedule 
the hearing was denied.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a December 1990  rating decision, the RO denied 
service connection for a right knee condition; although 
notified of the denial in December 1990, the veteran did not 
initiate an appeal.

3.  No new evidence associated with the claims file since the 
December 1990 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a right knee condition, or raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 1990 RO decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. 
§ 7105(b)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's December 1990 denial 
is not new and material the criteria for reopening the claim 
for service connection for a right knee condition are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2004 pre-rating letter notified the 
veteran that his claim for service connection for a right 
knee condition had been previously denied and informed him 
that to reopen his claim, the RO needed new and material 
evidence.  
The letter specifically advised the veteran that, in order to 
be considered material, the evidence had to relate to an 
unestablished fact necessary to substantiate the claim.  It 
also informed the veteran that, in order to be considered new 
and material, the evidence would have to raise a reasonable 
possibility of substantiating the claim, and could not simply 
be repetitive or cumulative of the evidence of record at the 
time of the previous denial. While the RO did not explicitly 
state that the absence of a nexus was the reason for the 
denial, at the time of the December 1990 decision there was 
evidence of a current right knee disability, but no evidence 
of nexus.

In the April 2004 pre-rating letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to satisfy the elements of the underlying claim for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection, and explained 
what constitutes new and material the above-described notes 
meets Pelegrini and Kent content of notice requirements, as 
well as  the VCAA's timing of notice requirement.  

The Board notes that a March 2006 post-rating letter provided 
the veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the veteran to respond, the 
January 2007 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006)(the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or supplemental SOC (SSOC), is sufficient 
to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
medical records, VA examinations from December 1976 and 
November 2006, VA treatment records from November 1989 to 
September 2005 and private treatment records from June 1984 
to October 1988.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and his representative, on his behalf.  Moreover, 
there is no indication that further RO action to satisfy the 
duty to assist in connection with this claim is needed.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis) even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In November 1976, the veteran initially filed a claim for 
service connection for a right knee condition.  In an April 
1977 rating decision, the RO, inter alia, denied service 
connection for a right knee condition.  In November 1990, the 
veteran attempted to reopen his claim for service connection 
for a right knee condition, and in a December 1990 confirmed 
rating decision, the RO again denied service connection for a 
right knee condition.  The pertinent evidence of record at 
the time of the December 1990 confirmed rating decision 
included the service medical records (SMRs), VA examination 
conducted in December 1976, VA treatment from November 1989 
to June 1990, and private treatment records from June 1984 to 
October 1988.  

The veteran's SMRs reveal October 1974 treatment for right 
knee and upper leg pain, with a slight edema below the 
patella, no crepitus was noted and the veteran's right knee 
had full range of motion with little pain.  The March 1975 X-
ray revealed the veteran's right knee to be within normal 
limits.  A May 1975 treatment note references  a left knee 
sprain (which the veteran later claimed, in his  November 
2004 NOD, should have read right knee).  In August 1976, the 
veteran sought treatment for a banged right knee.  The 
physician found a freely movable patella with a moderate 
amount of effusion above the patella.

During the December 1976 VA examination the veteran reported 
that, during running exercises in basic training in the 
Marines, he had pain in the right knee and sometimes while 
running, the knee gave way and he fell down.  The veteran 
stated that, at times, while squatting, his knees would 
click.  On examination the veteran's knee was found to be 
totally normal, and all tests for capsular, ligament or 
meniscus injury were negative.  Flexion and extension of the 
joints were normal along with a neurological examination of 
both legs.  The radiographic report was negative for 
arthritis, and indicated that both knees had no evidence of 
bone or joint abnormality with no abnormal density on the 
soft tissue.  The examiner stated that the veteran, after 
several squattings, failed to provoke any clicks in his 
knees.  The examiner concluded that there was no clinical 
evidence of organic disease at that complete physical 
examination.

Private treatment records from June 1984 indicate that the 
veteran underwent an operation to repair his medial meniscus 
in his right knee which he had torn after slipping from a 
scaffolding and falling on his right leg.  In July 1985 a 
physician found asymptomatic medial plica, with lateral 
tracking syndrome and a tear of the lateral meniscus.  In 
April 1986, X-rays revealed a small calcific fleck, and the 
physician found synovitis of the knee.  On  treatment in 
April 1987, the veteran's private physician found a chronic 
ACL grade III tear with anterior lateral rotary instability.  
X-ray's from October 1987 revealed minimal arthritic change.  
That same month the veteran went in for surgery on his right 
knee.  

VA X-ray evidence from December 1989 revealed a small 
suprapatellar joint effusion and no acute bony deformity.  A 
January 1990 X-ray revealed no difference from the December 
1989 X-ray.  Records of VA treatment in January 1990 include  
finding of degenerative joint disease in the right knee, and 
in April 1990 a VA physician found the veteran to have a 
chronic painful right knee.

In the November 1990 claim, the veteran asserted that while 
in service he hurt his right knee, and that his knee has 
bothered him since that time.

In the  December 1990 decision, the RO specifically noted 
continuation of the April 1977 denial.  The RO had determined 
that the new evidence submitted by the veteran provided no 
new basis to consider service connection for the right knee 
disorder and was therefore not material.  Private treatment 
records from June 1984 indicated that the veteran underwent 
an operation to repair his medial meniscus in his right knee 
which he had torn after slipping from a scaffolding and 
falling on his right leg.  Private treatment records also 
revealed that the veteran had arthroscopic surgery in July 
1985, and ligamentous reconstruction of his right knee in 
October 1987.  In a November 1989 VA treatment record the 
veteran stated that he reinjured his knee while riding an 
ATV.  Hence, while there was evidence of a current right knee 
condition there was no evidence of a nexus between that 
condition and service.

Although notified of the RO's December 1990 denial in a 
letter to the veteran that same month, the veteran did not 
initiate an appeal; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran sought to reopen his previously denied claim in 
March 2004.Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
December 1990 denial of service connection for a right leg 
condition.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Medical evidence associated with the claims file since 
December 1990 consists of  the report of a November 2006 VA 
examination and VA treatment record, dated from March 2004 to 
September 2005, reflecting complaints of and treatment for a 
right knee condition..  A March 2004 VA treatment record 
reflects a diagnosis of chronic knee pain.  In November 2004, 
a VA physician found degenerative joint disease of the right 
knee.  In December 2004, a VA physician found the veteran to 
suffer from chronic knee pain.  

The only medical evidence associated with the claims file 
since the December 1990 rating decision that is pertinent to 
the medical nexus is the November 2006 VA examination report.  
During the examination, the veteran reported that he had the 
onset of knee pain while he was in boot camp.  Popping and 
grinding were noted.  A physical examination at that point 
was normal, but he was treated with rest and Motrin and a 
profile while in the service for right knee pain.  The 
veteran said that his knee did okay until a work related 
injury in 1985 while in Florida.  This was an on-the-job 
injury.  The veteran reported persistent popping, grinding, 
pain, swelling and a sense of giving way in his right knee.  
The VA examiner noted that the condition does not affect his 
current occupation and that the veteran uses a brace for 
ambulation.  The veteran's daily living activities were 
restricted with decreased abilities to bend, lift, carry, 
stand for prolonged periods and recreate.  The veteran 
reported increased pain with motion and repetitive uses, and 
flare-ups where the pain reached a ten out of ten.  

On physical examination of the right knee, the examiner 
reported that the veteran's right knee had a limited range of 
motion.  X-ray's showed degenerative joint disease with 
arthritis.

The diagnosis was arthritis of the knee with mild to moderate 
instability of the knee, and loss of motion as described 
above.  After review the claims file the examiner opined that 
it was less likely than not that the current knee problem is 
related to military service.  The examiner also stated that 
it appeared the veteran had chondromalacia patella in the 
service, relatively mild symptoms, and then was symptom free 
until a work related injury in 1985.  Finally, the examiner 
concluded that it was more likely than not that the ongoing 
symptoms in the knee are a result of the work related 
phenomenon and injury.

At the time of the December 1990  rating decision, there was 
evidence of a current right knee disability, but no medical 
evidence of a nexus between the current right knee disability 
and service.  Medical evidence associated with the claims 
file since that decision continues to reflect evidence of a 
current right knee disability, and still no medical evidence 
of a nexus between the current right knee disability and 
service.  In fact, as indicated above, the only medical 
opinion on the question of etiology attributes current right 
knee disability to another cause-the veteran's 1985 work 
injury. As such, this evidence does not  raises reasonable 
possibility of substantiating the claim for service 
connection for right knee disability..

The only other evidence added to the veteran's claims file 
since the December 1990 denial consists of assertions 
advanced by the veteran and by his representative, on his 
behalf.  for example, in his October 2005 substantive appeal, 
the veteran again asserted that he injured his knee in 
service and has since had a chronic degenerative condition.  
The veteran made the same assertion in his November 1990 
claim which was considered in the December 1990 RO confirmed 
rating decision.  As such, this assertion is not "new" for 
purposes of reopening the claim.

In any event, the Board points out that, as laypersons 
without the appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
provide a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, 
where, as here, resolution of the issue on appeal turns on a 
medical matter-here, the question of whether there exists a 
medical nexus between the disability for which service 
connection is sought and service-unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right knee condition has not been received.  
As such, the requirements for reopening the claim are not 
met, and the December 1990 rating decision remains final.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence has not been received, the 
request to reopen a  claim for service connection for a right 
knee condition is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


